Citation Nr: 1711925	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  05-02 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for cubital tunnel syndrome (neuropathy of the right arm), to include as secondary to a service-connected disability.  

2.  Entitlement to service connection for a stomach condition.  

3.  Entitlement to service connection for numbness in three toes.  

4.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for a skin disorder, to include as secondary to a service-connected disorder.  

5.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for prostate cancer, to include as secondary to a service-connected disorder.  

6.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for back injury, to include as secondary to a service-connected disorder.  

7.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for left leg nerve damage, to include as secondary to a service-connected disability.  

8.  Whether new and material evidence has been received sufficient to reopen a claim seeking service connection for ganglion cyst, right wrist, to include as secondary to a service-connected disorder.  

9.  Entitlement to an evaluation in excess of 10 percent for second degree burn scar of the right arm.  

10.  Entitlement to an evaluation in excess of 10 percent for second degree burn scar of the right thigh.  

11.  Entitlement to an evaluation in excess of 30 percent for mood disorder (previously diagnosed as posttraumatic stress disorder).  

12.  Entitlement to a total disability rating based on individual unemployability due to a service-connected disability (TDIU).  

13.  Entitlement to vocational rehabilitation and employment (VRE) benefits under the provisions of Chapter 31, Title 38, of the United States Code.

14.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.  

15.  Entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  





REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to October 1977, with additional service in the Army National Guard.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the February 2004, July 2013, April 2014, June 2015, and April 2016 decisions of the Department of Veterans Affairs (VA), Regional Offices (ROs) in Montgomery, Alabama, and Cleveland, Ohio.  

In the February 2004 rating decision, the Agency of Original Jurisdiction (AOJ) denied the claim for service connection for neuropathy.  The Veteran filed a notice of disagreement (NOD) with this decision in March 2004, a Statement of the Case (SOC) regarding this claim was issued in December 2004, and the Veteran perfected his appeal of this claim in January 2005.  

In the July 2013 rating decision, the AOJ denied the claims seeking a rating in excess of 30 percent for service-connected mood disorder, and seeking service connection for a stomach condition.  The AOJ further denied the petition to reopen the claim seeking service connection for a skin disorder.  The Veteran filed an NOD with this decision in November 2013, an SOC readjudicating these claims was issued in February 2015, and the Veteran perfected his appeal of these claims in February 2015.  

In the April 2014 rating decision, the AOJ denied the claim seeking service connection for numbness in three toes, and left foot, as well as the petitions to reopen the claims seeking service connection for prostate cancer, a back injury, a ganglion cyst on the right wrist, and left leg nerve damage.  The Veteran filed an NOD with this decision in April 2015, and an SOC regarding these claims was issued in September 2016.  

In the June 2015 rating decision, the AOJ denied the claims for ratings in excess of 10 percent for the second-degree burn scars of the right arm and thigh.  The Veteran filed an NOD with this decision in June 2016, and an SOC readjudicating these claims was issued in September 2016.  

The Veteran perfected his appeal of the denial of the claims referenced in the April 2014 and June 2015 rating decisions in September 2016.  

In one April 2016 decision, the RO denied entitlement to certificate of eligibility for assistance in acquiring specially adapted housing and a certificate of eligibility for assistance in acquiring a special home adaptation grant.  In another April 2016 decision, the VA Vocational Rehabilitation and Employment Office denied VRE benefits.  

Subsequent to his initial claim seeking service connection for neuropathy, the Veteran filed a multiplicity of claims for secondary service connection for several issues including neuropathy of the right hand, to include as secondary to a mood disorder.  The Board is now expanding the claim to encompass all neuropathy of the right hand (diagnosed as cubital nerve syndrome) as secondary to a service-connected disability, howsoever described, including second degree burn scar of the right arm, and/or a mood disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Hence, the recharacterization of the issue hereinabove.  

The claim for service connection for neuropathy of the right hand was previously before the Board in August 2009, at which time it was remanded to obtain outstanding records.  No additional records were found at the Atlanta VA Medical Center (VAMC).  Attempts to obtain these records are recorded in a formal finding dated in February 2010.  In March 2012, the claim of service connection for neuropathy of the right hand was denied by the Board.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Joint Motion for Partial Remand, the Court vacated the Board's decision and remanded the claim.  

In October 2013 the Board remanded the claim to the RO for additional development consistent with the Court's remand instructions.  After additional evidentiary development was undertaken, by way of the June 2014 decision, the Board denied the claim seeking service connection for the Veteran's neuropathy of the right hand disability diagnosed as cubital nerve syndrome.  In December 2015, the Veteran and the Secretary of Veterans Affairs (the Parties) filed a Joint Motion for Remand (JMR) in which they agreed that the Board provided inadequate reasons or basis for its June 2014 decision.  This JMR contained a drafting error in the language, which resulted in the purpose of the remand being inaccurately described.  As a result, on January 11, 2016, the Court issued an order that the Parties, within 14 days after the date of its order, file a Substitute JMR.  On January 19, 2016, the Parties went ahead and filed a Substitute JMR which responded to the Court's order and corrected the error in the previous motion.  In February 2016, the Court granted the substitute JMR of the Parties, vacated the June 2014 Board decision and remanded that matter to the Board for development consistent with the terms of the joint motion.  

During the pendency of this appeal, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board.  See February 2015 VA Form 9.  However, before he could be scheduled for a hearing, in correspondence dated in May 2016, and by way of the January 2017 Appellant's Brief, the Veteran withdrew his request for a hearing.  See 38 C.F.R. §20.702(e) (a request for a hearing may be withdrawn by the appellant at any time before the date of the hearing).  Therefore, no hearing is required prior to consideration of the appeal.

As will be discussed below, the evidence of record raises the issue of whether the Veteran is unable to work as a result of his service-connected disabilities.  As such, the Board must consider whether a TDIU is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

First, the Board notes that in the February 2015 SOC, wherein the Decision Review Officer (DRO) reviewed and readjudicated the Veteran's claim seeking a higher rating for his service-connected mood disorder, his claim seeking service connection for a stomach condition, and his petition to reopen his claim for service connection for a skin disorder, in the Evidence section, the DRO referenced VA treatment records issued from the Birmingham VA Medical Center (VAMC) dated through June 2014, as well as the Montgomery VAMC dated from June 1994 through January 2015.  In the September 2016 SOCs issued pursuant to the Veteran's claims seeking higher ratings for his service-connected second degree burn scar of the right arm and right thigh, his claims seeking service connection for numbness in his three toes and left foot, as well as his petitions to reopen the claims seeking service connection for prostate cancer, ganglion cyst of the right wrist, left leg nerve damage, and back injury, the DRO referenced VA treatment records generated at the VAMC in Central Alabama, dated from June 1994 through August 2016.  Unfortunately, the most recent VA medical records associated with the electronic claims file that were issued from the VAMC in Central Alabama are dated in February 2014.  These records are especially relevant given that the AOJ and Decision Review Officer (DRO) referenced these records in the Evidence section of the SOCs, and may have relied on objective medical evidence in the records in support of the negative conclusions reached.  In addition, in the January 2017 Appellant's Brief, the Veteran's representative noted that subsequent to the February 2015 and September 2016 SOCs, additional pertinent treatment records had been associated with the claims file.  However, as mentioned above, review of the available records associated with the electronic claims file reflects that the most recent VA treatment records pertinent to the appeal are dated in 2014.  

Moreover, in the Compensation and Pension Examination Inquiry Report, which was scanned into the VBMS claims processing system in March 2014, the directives reflected that the Veteran's claims file would be referred to a VA physician for medical opinions concerning the nature and etiology of his claimed ganglion cyst of the right wrist, back injury, stomach condition, prostate cancer, and skin problems/eczema.  This report also reflects that the Veteran would be scheduled for VA examinations to determine the current nature and severity of his service-connected mental disorder, and his service-connected burns of the right arm, thigh and right side of abdomen.  The record reflects that requests for these examinations were initiated on March 21, 2014, and the Veteran was in fact scheduled for VA dermatological examinations in connection to his service-connected burns scars and his claimed skin disorder in February 2016, the reports of which are of record.  However, if he has been scheduled for a VA examination for his service-connected mood disorder since July 2013, it has not yet been associated with the claims file.  

In addition, in the April 2014 rating decision, as well as all three SOCs referenced above, it was noted that the Veteran had been scheduled for examinations in connection to his claimed disorders in April 2014, but had been a "no show" at the time of these examinations.  The April 2014 rating decision also reflects that the denials of the claimed disorders were based, in part, on electronic review of treatment records issued from the VAMC in Birmingham, Alabama; the VAMC in Central Alabama; and the VAMC in Boston, and dated through April 28, 2014.  However, the most recent VA treatment report associated with the claims file, both at the time of this rating decision, and currently, is dated April 21, 2014.  A denial of the claims seeking service connection for numbness in three toes and left foot, and stomach condition, as well as a denial of the petitions to reopen the claims seeking service connection for back injury, a skin disorder, left leg nerve damage, and ganglion cyst of the right wrist, all of which to include as secondary to a service-connected disorder were based, in part, on the fact that the Veteran did not attend the April 2014 VA examination scheduled in connection with this claim.  However, as noted above, in the Compensation and Pension Exam Inquiry report, it was written that the claims file would be referred to a VA examiner for a medical opinion, not that the Veteran was being scheduled for VA examinations in connection to these disorders.  This discrepancy between what is reflected in the Compensation and Pension Exam Inquiry report and that reflected in the April 2014 rating decision as well as the September 2016 SOC, and given that VA treatment records dated from April 2014 to the present time have not been associated with the claims file, the Board is left unclear as to whether the AOJ still attempted to refer the Veteran's claims file to a VA examiner for medical opinions concerning his claimed ganglion cyst of the right wrist, back injury, stomach condition, and prostate cancer.  

The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically in the claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The Board is unclear as to whether the claims file was referred to a VA examiner for medical opinions concerning the claims referenced above.  Moreover, even if the claims file was not referred to a VA examiner for a medical opinion, missing VA treatment records dated from 2014 through the present may have a bearing on the Veteran's claims.  As such, a remand is necessary to accord the AOJ an opportunity to obtain these documents and associate them with the claims file.  

With respect to this claim regarding cubital tunnel syndrome of the right hand, the Veteran contends that he developed a right hand neuropathy that is secondary to his service-connected second degree burn scar of the right arm and/or his service-connected mood disorder.  A review of the record reflects that the Veteran has been diagnosed with having cubital tunnel syndrome of the right hand, as well as possible carpal tunnel syndrome.  See February 2010 VA treatment report.  

In the January 2013 JMPR, the Parties agreed that a remand was required because the December 2008 VA examiner did not consider or explain whether the Veteran's right cubital tunnel syndrome was aggravated by his service-connected second degree burn scars.  The Parties determined that the Veteran's claim should be remanded in order for the Board to obtain a new examination or medical opinion "that addresses whether [the Veteran's] right cubital tunnel syndrome is aggravated by his service-connected second degree burn of the upper right arm."  The Board was also instructed to obtain a copy of the Appellant's September 2012 Brief to the Court.  In this brief, it was argued that the Board had erred by relying on a medical opinion that failed to address whether Veteran had a diagnosis of carpal tunnel syndrome that may be related to service, or to the service-connected burn scar.  In the JMPR, the Board was instructed to take this brief into consideration when rendering a subsequent decision on this claim.  Pursuant to the January 2013 JMPR, in the October 2013 remand, the Board instructed the RO to schedule the Veteran for another VA peripheral nerves examination to determine the nature and etiology of his right cubital tunnel syndrome.  In the remand directives, the examiner was instructed as to the definition of aggravation, and specifically, that aggravation required a "permanent" worsening of the claimed disability.  

Pursuant to the October 2013 remand instructions, the Veteran was afforded a VA examination in connection to his peripheral nerve condition in January 2014.  Based on her review of the claims file, as well as her discussion with, and evaluation of the Veteran, the VA examiner diagnosed the Veteran with having right cubital tunnel syndrome, and determined that it was less likely as not that the current right hand neuropathy, diagnosed as right cubital tunnel syndrome, was caused (in whole or in part) by a service-connected disorder, to specifically include the service-connected second degree burn scar of the right arm.  In reaching this conclusion, the examiner explained that the Veteran's right arm burn was a first to second degree burn "indicating a maximum involvement of subcutaneous tissue in the burn" and "the ulnar nerve, which is the nerve entrapped in cubital tunnel syndrome, runs along the bones of the upper arm and through a tunnel at the elbow which could not have been affected by the burn based on the depth of the burn and location of the nerve which was not in or affected by the area of the burn."  The examiner also found that "it is less likely as not that the Veteran's current right hand neuropathy is aggravated (permanently worsened) by a service-connected disorder, to include the service-connected second degree burn scar of the right arm."  In reaching this conclusion, the examiner explained that there was no evidence of aggravation by a service-connected condition.  The examiner specifically noted that 

"[t]he baseline would be absence of cubital tunnel syndrome prior to 2006 per the documentation of the [V]eteran's statements in 2008 when doing the EMG/NCS study of his right arm to evaluate the numbness in his right hand which was found to be caused by cubital tunnel syndrome."  

In a June 2014 decision, the Board denied the Veteran's claim for service connection for neuropathy of the right hand, and the Veteran appealed this denial to the Court.  In the January 2016 substitute JMR, the Parties agreed that in the June 2014 decision, the Board erred in not addressing the argument as to whether the Veteran had carpal tunnel syndrome that was related to service, and/or secondary to his service-connected burn scar.  As noted above, in the January 2013 JMPR, the Parties agreed that the Board should address the merits of the arguments raised by the appellant in his September 2012 brief, to include the contention that the Board had erred by failing to obtain a medical opinion addressing whether the Veteran had a diagnosis of carpal tunnel syndrome that may be secondary to his service-connected burn scar.  The Parties also agreed that the Board, in directing that an examination be conducted in its October 2013 remand, provided the examiner with an incorrect standard for determining aggravation.  

As referenced in the January 2013 JMPR and the January 2016 substitute JMR, in the September 2012 and June 2015 Appellant's Briefs, it was noted that the Veteran's claims file contained at least one notation of "carpal tunnel syndrome."  Specifically, it was noted that the Veteran's primary care physician, in a February 2010 treatment report, noted that results of a 2008 electromyography revealed signs of carpal tunnel syndrome, and diagnosed the Veteran with both cubital tunnel syndrome and carpal tunnel syndrome.  Unfortunately, the January 2014 VA examiner did not address whether the Veteran currently has a diagnosis of carpal tunnel syndrome, and whether said disorder is secondary to his service-connected burn scars, and/or secondary to his service-connected mood disorder.  Moreover, the VA examiner relied on an incorrected definition of aggravation when rendering her decision.  

In McClain v. Nicholson, the Court held that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See 21 Vet. App. 319, 321 (2007).  The Veteran originally submitted an informal claim seeking service connection for neuropathy related to his burn injuries in July 2003.  As noted above, the record reflects a potential diagnosis of carpal tunnel syndrome in February 2010.  As such, even if the Veteran was not shown to have carpal tunnel syndrome at the time of the January 2014 examination, this does not relieve the examiner(s) of his or her obligation to address the Veteran's medical history and determine the nature and etiology of this disability since service and during the pendency of the claim. (The Board recognizes that it is counterintuitive to address a disability that is not currently diagnosed, but this is what the Court required in McClain, even if the disability resolves.)

In light of the holding in McClain, and given that there are missing VA treatment records that have not yet been associated with the claims file that may be pertinent to this claim, the Board finds that the Veteran's claim of service connection for neuropathy of the right hand must be remanded for another examination and clarifying medical opinion.

With respect to the Veteran's claim seeking service connection for a skin disorder, the Board notes that the Veteran was afforded a VA examination in connection to this disorder in February 2016.  Based on his discussion with, as well as his evaluation of the Veteran, the VA examiner diagnosed the Veteran with having tinea pedis and tinea cruris.  In the medical history section, the examiner noted that the Veteran began experiencing a fungal infection of the feet and groin in 1990, and this disorder that had been bothering him on a recurring basis since.  However, the examiner did not address whether said disorder was related to his military service, and/or secondary to a service-connected disorder.  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The Board finds that the February 2016 VA skin examination was inadequate because the examiner failed to render an opinion as to whether the Veteran's skin disorder was etiologically related to his service, and/or secondary to a service-connected disorder.  On remand, the Veteran's claims file should be referred to the same VA examiner who evaluated him for his skin disorder to address the nature and etiology of this disorder.  

With respect to the Veteran's claim for a TDIU, the Board notes that in a November 1987 letter, the Veteran resigned from his position as a coach cleaner for Amtrak due to his various health concerns.  A November 2002 treatment report reflects that the Veteran suffered blunt trauma when a heavy object fell on his head and neck in October 1993.  He was thereafter diagnosed with having a herniated cervical disc, and, according to his physician, the Veteran was rendered totally disabled from performing his occupation, as well as any other occupation.  The record reflects that he began receiving disability benefits from the Social Security Administration (SSA) in July 1994.  An SSA Disability Determination Transmittal Sheet reflects that the Veteran's primary diagnosis was disorders of back, and the secondary diagnosis was headaches secondary to traumatic injury.  His claim for a TDIU was initially denied by way of the July 2005 rating decision.  However, the Veteran continues to contend that he is unemployable as a result of his service-connected disabilities.  

At the July 2013 VA examination in connection to his service-connected psychiatric disorder, the VA examiner noted that the Veteran was last employed in 1993, and stopped working that year due to a work-related injury.  According to the examiner, the Veteran's service-connected mood disorder resulted in occupational and social impairment due to mild or transient symptoms which decreases his work efficiency and ability to perform occupational tasks only during periods of significant stress, or; his symptoms could be controlled by medication.  At the February 2016 VA examination in connection to his service-connected second-degree burn scars, the examiner determined that the Veteran's scars did not impact his ability to work.  

The current combined evaluation for the Veteran's service-connected disabilities is 40 percent.  See 38 C.F.R. § 4.25 (2016).  Thus, the Veteran does not meet the schedular requirements for a total disability rating based on individual unemployability due to service-connected disabilities under 38 C.F.R. § 4.16 (a). 

Nonetheless, entitlement to the benefit on an extraschedular basis may be considered by the Director of the Compensation and Pension Service when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, even though percentage requirements are not met, with consideration given to the Veteran's background including his employment and educational history.  38 C.F.R. §§ 3.321 (b), 4.16(b).  In determining whether the Veteran is entitled to a TDIU rating, neither nonservice-connected disabilities or advancing age may be considered. 38 C.F.R. § 4.19.  In light of the fact that the Veteran's TDIU claim is necessarily dependent upon a determination of his claims seeking higher ratings for her service-connected disabilities, the Board finds that consideration of the Veteran's claim for a TDIU is inextricably intertwined and remains deferred pending adjudication of the claims seeking higher ratings for his mood disorder and second-degree burn scars.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Also, as this claim is being remanded for additional development, the AOJ should also attempt to retrieve any outstanding medical records from any VA facility pertaining to treatment provided for the Veteran's claimed disability.

Finally, the Board notes that in an April 2016 decision, the RO denied the Veteran's claim for entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code.  In a VA Form 21-4138 dated in May 2016, the Veteran submitted a notice of disagreement (NOD) with this decision.  Notification of the April 2016 decision did not include a standardized NOD form.  Hence, the NOD submitted by the Veteran in May 2016 is an effective NOD.  See 38 C.F.R. § 20.201(b) (2016).  

Also in an April 2016 decision, the RO denied the Veteran's claims seeking entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  The Veteran submitted an NOD with this determination in June 2016.  In a letter dated on June 22, 2016, the RO informed the Veteran that they had received his NOD with respect to the June 2016 decision.  The Court has held that, when an appellant files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  Under these circumstances, an SOC concerning the issues of entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code; entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing; and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant should be issued.  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must make all necessary efforts to obtain all available VA treatment records generated at the Central Alabama Veterans Health Care system, to include the VAMC in Birmingham Alabama, as well as the VAMC in Montgomery, Alabama, dated from 2014 to the present.  The AOJ must also take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed disability.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2.  Contact the service department, or other appropriate records repository as appropriate, and request verification of the dates of the Veteran's service in the U.S. Army National Guard of Massachusetts, including periods of active duty, active duty for training, and inactive duty training, as well as any additional medical and service personnel records in its possession.  Efforts to obtain this information should only end if the evidence, or information, does not exist or further efforts to obtain them would be futile.  38 C.F.R. § 3.159(c)(2).  

3.  Once any such obtainable records have been retrieved and associated with the claims file, the AOJ must review the Compensation and Pension Examination Inquiry Report, which was scanned into the VBMS electronic system on March 21, 2014, and determine whether, pursuant to the instructions in the report, the Veteran's claims file was referred to a VA examiner for a medical opinion concerning the nature and etiology of his claimed 1) ganglion cyst of the right wrist; 2) back injury; 3) stomach condition; and 4) prostate cancer.  If the AOJ determines that the instructions referring the Veteran's claims file to a VA physician/examiner for a medical opinion concerning the nature and etiology of the above-referenced disorders were not followed, then appropriate steps should be taken to follow these instructions, and obtain these medical opinions.  

4.  Then, refer the Veteran's claims file to the same VA physician who conducted the February 2016 VA skin examination for a clarifying medical opinion.  If the requested VA physician is unavailable, then refer the claims file to another qualified VA physician.  The claims file, to include all records on VBMS and Virtual VA, and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.

Following a review of the record, the reviewer must express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that the Veteran's diagnosed skin disorder(s) had its/their clinical onset during his military service, or is/are otherwise etiologically related to his period of service.  

If the examiner finds that the Veteran's skin disorder(s) is/are not related to his service, then he or she must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that his skin disorder(s) was/were caused or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected mood disorder.  Specifically, the examiner is asked to address whether the Veteran's skin disorder(s) was/were caused or made chronically worse as a result of his mood disorder.  If so, specify the baseline of disability but for such worsening, and the chronic, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

If the examiner finds that the Veteran's diagnosed skin disorder(s) is/are not related to his service, or secondary to his service-connected mood disorder, or any other service-connected disorder, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to mere speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

5.  Thereafter, schedule the Veteran for an appropriate VA examination with a VA physician for the purpose of ascertaining the nature and etiology of any peripheral nerve disorder(s) of the upper right extremity he may have.  The claims folder, to include all records on VBMS and Virtual VA must be made available to the VA physician in conjunction with the examination.  All indicated tests should be performed, and all pertinent pathology should be noted in the examination report.  The VA physician must specifically and explicitly take into consideration the February 2010 VA treatment report which reflects a potential diagnosis of carpal tunnel syndrome.  Consideration should be given to the Veteran's history, and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must determine whether, in addition to his diagnosed cubital tunnel syndrome, the Veteran also has a diagnosis of carpal tunnel syndrome in his right upper extremity.  For any right cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity diagnosed on examination, and/or during the pendency of the appeal which has resolved at the time of the examination, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability(ies) had its/their clinical onset in service or is otherwise related to the Veteran's military service, 

If the examiner finds that the Veteran's cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity is/are not related to his service, then he or she must provide an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that his cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity was/were caused or aggravated (chronically worsened beyond normal progression) by the Veteran's service-connected second degree burn scar of the right arm, and/or any other service-connected disorder.  Specifically, the examiner is asked to address whether the Veteran's cubital tunnel syndrome and/or carpal tunnel syndrome of the right upper extremity was caused or made chronically worse as a result of the second degree burn scar and/or as a result of his mood disorder.  If so, specify the baseline of disability but for such worsening, and the chronic, measurable increase in disability resulting from the aggravation.  The examiner must provide a thorough and well-reasoned rationale for all opinions provided.  

If the examiner finds that the Veteran's cubital tunnel syndrome and carpal tunnel syndrome of the right upper extremity is/are not related to his service, or secondary to his service-connected second degree burn scar, his service-connected mood disorder, or any other service-connected disability, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  If the examiner determines that an opinion cannot be provided without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

6.  Furnish the Veteran an SOC in regarding the claims for entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code; entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing; and entitlement to a certificate of eligibility for assistance in acquiring a special home adaptation grant.  The Veteran must be informed that he must file a timely substantive appeal in order to perfect an appeal to the Board.  38 C.F.R. §§ 20.200, 20.202, 20.302(b).  Only if the Veteran files a timely appeal should any of these additional issues be returned to the Board. 

7.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate period of time for response before the case is returned to the Board.  If the Veteran does not meet the percentage requirements for schedular TDIU and the evidence establishes that the Veteran is unemployable by reason of service-connected disabilities, the AOJ must refer the case to the Director, Compensation Service for extraschedular TDIU consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 



(CONTINUED ON NEXT PAGE)

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the  Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




